Citation Nr: 0940487	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to a compensable rating for vascular 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 2005 from the 
Philadelphia, PA Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims on appeal.  
While the appeal was pending the case was transferred to the 
Boston, MA RO.

In regards to the issue of entitlement to service connection 
for a back disorder, the Board notes that this was 
adjudicated in terms of whether new and material evidence has 
been submitted to reopen a previously denied claim, based on 
a prior final denial in April 1997.  However, upon review of 
the available evidence, it appears that the earliest notice 
that the Veteran received of an adverse determination of this 
issue is the December 2005 notice which accompanied the 
rating from the same month.  The original rating is dated 
April 6, 1997, and there is no copy of any notification 
letter which may have accompanied this rating.  However prior 
to this rating, the Veteran sent a letter in February 1997, 
advising the RO of an address change.  The RO was also put on 
notice of problems with the address previously on file as 
letters sent to the Veteran from December 1996 and January 
1997 had been returned to sender with notations showing that 
the address they were sent to was no longer valid.

Subsequent to the April 6, 1997 rating, the RO sent the 
Veteran a letter on April 29, 1997 notifying him of an 
examination appointment, which was sent to the address that 
was no longer valid.  Because there is no copy of the notice 
letter accompanying the April 1997 rating, it is not clear 
what address it was sent to, however the evidence as set 
forth above suggests that it was likely sent to an incorrect 
address, despite the RO having received notice of the correct 
address.  Thus the April 1997 rating is nonfinal, with the 
earliest notice sent to the Veteran in December 2005.  
Accordingly the Board will adjudicate this matter on a denovo 
basis.  

The Veteran's representative in a September 2009 brief has 
raised a claim for service connection for residuals of a 
cerebrovascular accident (CVA) as secondary to the service 
connected migraines.  This matter is referred to the RO for 
further consideration.  

The reopened claims of service connection for PTSD and an eye 
disorder and the issue of entitlement to an increased rating 
for headaches are REMANDED to the agency of original 
jurisdiction (AOJ) via the VA's Appeals Management Center 
(AMC.) 


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's claim 
for service connection for a PTSD.  The Veteran was provided 
notification of the rating decision and of his appellate 
rights later in the same month; however, he did not appeal 
this determination.

2.  New evidence received since the June 2004 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A June 2004 rating decision denied the Veteran's claim 
for service connection for an eye disorder.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in the same month; however, he did not 
appeal this determination.

4.  New evidence received since the June 2004 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

5.  Back problems treated in service were acute and 
transitory and resolved without residuals; the preponderance 
of the evidence reflects that there was no continuity of 
symptoms following service, and that more recent back 
complaints are less than likely related to service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
June 2004 rating decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The June 2004 rating decision denying service connection 
for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

4.  New and material evidence has been received since the 
June 2004 rating decision, and the claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) ; 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for PTSD and an eye 
disorder in a June 2004 rating with notice sent the same 
month.  The Veteran did not appeal this rating and it became 
final.  The Board notes that the RO in adjudicating the new 
and material claims in the December 2005 rating and the May 
2006 statement of the case erroneously stated that the prior 
final denial of these issues was in April 1997.  This error 
is harmless in light of the fact that the Board is reopening 
these claims.  

The April 2004 rating denied the claim for a service 
connected eye condition because there was no evidence that 
the claimed condition exists and this neither occurred in nor 
was caused by service.  He was noted to have failed to report 
to examinations scheduled in April 2004 and May 2004.  The 
rating also stated that service treatment records were 
negative for any eye condition.  Regarding PTSD, the rating 
noted that service treatment records were negative for this 
condition and that the Veteran did not provide any requested 
medical evidence or stressor information and also failed to 
report to a VA examination.

Among the evidence previously before the RO in June 2004 are 
service treatment records which reflect that on entrance 
examination in May 1979 his eyes were normal with 20/20 
vision bilaterally, and his psychiatric findings were normal.  
In November 1980 he was seen for complaints of right eye 
problems with swelling, dryness and irritation for 3 days and 
was assessed with a sty, and he appeared to have cellulitis 
of the right upper lid.  He continued to have repeated 
follow-ups for cellulitis of the right eyelid in November 
1980, with some decrease by the middle of the month.  His 
report of medical history was also negative for complaints of 
eye problems or psychiatric manifestations.  In October 1983 
the Veteran was seen for right eye complaints with swelling 
in the right eye with the assessment deferred.  He also was 
seen the same month for problems that included right eye pain 
and limited movement along with difficulty with peripheral 
vision and headache complaints.  He also had cloudy vision in 
both eyes and the conjunctival sac was inflamed, with the 
right eyelid swollen and red with small white papules.  One 
of the records showed the right eye alignment was lost.  
There was no other physical abnormality or history of trauma 
and his visual acuity was 20/20 left and 20/25 right.  The 
assessment included apparent lazy eye and sty. On further 
follow-up in October 1983, his right eye felt a little 
better, with examination showing his right eye had some lower 
lid swelling and slight tenderness and assessments of 
probable sty was made.  

In May 1985 he was assaulted by several persons, and suffered 
loss of consciousness, with vomiting and blurred vision.  He 
was seen again in May 1985 following this assault with 
blurred vision of the left eye and complaints of visual pain 
and blackouts lasting 30 minutes.  Examination showed vision 
of 20/25 of the right eye and 20/40 left with no other 
significant findings.  A June 1985 followup for complaints of 
syncope and headaches concluded that these were psychosomatic 
complaints.  He again complained of eye problems in July 
1986, associated with headache complaints, and described 
problems of a foreign growth in his left eye that he was 
unable to wash out.  He indicated he saw a dark spot and a 
little blurry like spot and plans were made for optometry 
consult.  Both eyes were normal on optometry examination and 
he was given a new prescription for eyeglasses.   A periodic 
examination of October 1987 revealed normal eyes and 
psychiatric findings, and his vision was 20/20 bilaterally.  
The accompanying report of medical history was again negative 
for complaints of eye problems or psychiatric manifestations.  
The service treatment records are silent for treatment or 
complaints of psychiatric problems, other than the findings 
of psychosomatic complaints noted in June 1985.  

The Veteran's DD-214 revealed that during his service from 
May 1979 to February 1988, he had 3 years of foreign service 
and his military occupational specialty was armor crewman for 
8 years and 6 months.  His grade on separation was SP4.

Also before the RO in June 2004 were VA examinations of 
December 1988, July 1989 and August 1989 which are silent for 
any psychiatric abnormalities, but the August 1989 special 
neurological examination done for headaches gave a history of 
his being told he had psychiatric problems when he was 
treated for continued headaches.  His eyes were examined in 
the July 1989 examination, but no specific disorder was 
diagnosed. 

VA and private records previously before the RO in June 2004 
include records of an involuntary hospitalization in March 
1991 for psychiatric manifestations including threats to 
others, suicidal ideations, depression, increased irritation 
and being easily provoked.  Following the course of 
hospitalization where he was noted to exhibit grandiose and 
delusional behavior, he was diagnosed with rule out bipolar 
disorder, hypomanic, rule out paranoid schizophrenia, rule 
out schizoaffective disorder.  His Axis II diagnosis was rule 
out mixed personality disorder with paranoid and narcissistic 
features.  VA records from January 1994 are noted to report a 
past medical history of his having bipolar disorder and 
depression.  A psychiatric history was also noted in a March 
1995 VA social work interview, but he refused to elaborate.  
He was noted to express several veiled threats to various 
nameless VA personnel and other persons, but no psychiatric 
diagnosis was made.  In April 1995 he was seen for complaints 
of stress and he was going through a number of stressful 
situations in his personal life.  He reported being anxious 
and depressed and was noted to be mildly depressed on 
objective examination.  He was assessed with adjustment 
disorder with anxiety and depression.  A July 1997 VA 
progress note revealed that he had not been seen by this 
doctor for several years and noted recent multiple emergency 
room visits for choking sensation in his upper chest, with 
symptoms probably due to anxiety.  

Also before the RO in June 2004, was evidence showing that a 
VA and SSA computer prison match of September 2002 showed 
that he was incarcerated in a county correctional institution 
on May 15, 2001.  Further records showed that he was released 
on parole on August 28, 2001.  

Among the evidence submitted after June 2004 was the report 
of a September 2005 where the Veteran was examined for a left 
ankle condition but gave a history of chronic visual 
problems, as well as a history of CVA and chronic 
intermittent headache.  No specific findings regarding the 
eyes or psychiatric problems were made.  

Also submitted after June 2004, the Veteran submitted a copy 
of his resume and a service personnel record which appear to 
have been submitted with his February 2006 notice of 
disagreement.  The resume states that he was a Sergeant of 
Special Forces, Anti Terrorist Unit, U.S. Army.  The resume 
states that he performed a series of top secret assignment 
including activities in construction, mechanics and heavy 
equipment operator.  A copy of a service personnel record 
shows that he received orders to report from Fort Polk, 
Louisiana to Fort Clayton, Panama, for the purpose of 
participating in Operation Kindle Liberty 87.  The record 
shows he was with the 5th Infantry Division (Mech) at the 
time he received these orders. 

Also submitted after June 2004 were VA records from 2004 to 
2006. Among these records was a January 2004 VA record 
documenting that the Veteran was referred to the PTSD clinic 
and he reported having been in combat in Nicaragua and spoke 
of killing a terrorist in Germany.  He reported that he only 
thinks of trauma when triggered by something like war in the 
news.  He reported a nightmare once, and hypervigilance and 
startle response. He was deemed appropriate for further PTSD 
evaluation.  An April 2004 VA PTSD evaluation was done 
without benefit of a claims folder but included review of 
some records including another PTSD evaluation a couple of 
months ago.  He was noted to give a rather unlikely personal 
history including having claimed to have received a PhD in 
economics while stationed in Germany, but post service worked 
as a gas line inspector earning a 6 figure salary, with 
nearly a million dollars said to have been stolen from him by 
an ex-wife.  However he also reported working entry level 
jobs including as a forklift driver.  He also claimed 
stressors of having been a gate guard in Germany where he was 
in a shoot out with terrorists and also was in a bad motor 
vehicle accident in Germany when he hit a tree driving 115 
miles per hour but only injured his ankle.  He also claimed 
to have been in combat in Nicaragua in 1986 or 1987 during a 
counter insurgency operation like one Oliver North had 
participated in.  He also reported severe domestic unrest 
leading to divorce, and gave a history of probation/parole 
for an assault which he denied.  His mental status 
examination was notable for his being particularly discursive 
and was very difficult to keep focused on relevant materials.  
The other psychiatric report reviewed was noted to show 
similar findings.  The examining physician thought most of 
what the Veteran told him in regards to his claimed stressors 
and unused academic degrees and about his claimed financial 
situation post service was highly unlikely and thought he was 
possibly delusional, but that the delusions did not rise to 
the level of schizophrenia.  The diagnosis was delusional 
disorder, mixed type.  The doctor thought that PTSD was not 
likely but also conceded that other important material 
necessary for a diagnosis of PTSD were either not present or 
were not elaborated on.  It was possible that given 
additional time, the doctor could clarify critical elements 
to diagnose PTSD and a further evaluation could possibly 
support a diagnosis of PTSD.  

The VA records also showed that the Veteran was hospitalized 
in August 2004 for symptoms consistent with cererbrovascular 
accident (CVA) and continued to have continued stroke like 
episodes noted in April 2005, which also noted a history of 
PTSD.  A January 2006 outpatient note addressed complaints of 
upper extremity pain and numbness similar to those in April 
2005, with right sided tingling and weakness, as well as 
occasional episodes of blurred vision in his left eye.  He 
reported a history of CVA, and also was noted to have a 
positive PTSD screen, answering yes to having a history in 
the past month of nightmares, avoidance of reminders, being 
constantly on guard/watchful, startle response and feeling 
numb or detached from others.  The records from January 2006 
also included neurological consult for a history of sudden 
onset of blurred vision in the right eye, with a typical 
headache coming on 5-10 minutes later, likely retinal 
migraines causing blurred vision.  The history of the blurry 
vision in the past had always been associated with migraines.  
Another neurological followup noted that the Veteran had been 
in the emergency room (ER) for headaches and blurred vision 
in the right eye diagnosed by the ER doctor as complicated 
migraine.  

The Board finds that the additional evidence submitted since 
June 2004 is new and material to reopen the claim for PTSD as 
it now contains evidence alleging stressors in service.  
Specifically, the Veteran's history reported in the April 
2004 VA PTSD evaluation where he reports having been exposed 
to inservice stressors, including combat, is new, in that it 
has not been previously considered.  For the limited purpose 
of determining its materiality to reopen the claim, the 
Veteran's history given in this examination is presumed to be 
credible.  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
Additionally, the evidence also includes recent psychiatric 
treatment, with a medical opinion from June 2004 suggesting 
that while PTSD may not be the likely diagnosis, that further 
evaluation could potentially confirm such a diagnosis.  

Such evidence, when considered in light of the previous 
evidence, now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
38 C.F.R. § 3.156(a).

The Board also finds that the additional evidence submitted 
since June 2004 is new and material to reopen the claim for 
service-connection for an eye disorder as it contains 
evidence of recent eye symptoms, with blurred vision and 
associated with headache pain such as reported in January 
2006, which are similar to those reported in the service in 
October 1983, May 1985 and July 1986.  As these recent eye 
symptoms bear a similarity to those treated in service, and 
were not previously before the RO, evidence of such 
potentially suggests that a continuity of symptoms from 
service may be present.  This evidence, when considered in 
light of the previous evidence, now raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

III. Service Connection for a Back Disorder

Service treatment records reveal that his April 1979 entrance 
examination revealed normal spine and he denied a history of 
back problems in the accompanying report of medical history.  
However the records do reflect multiple episodes of treatment 
for back complaints.  This includes a May 1979 record showing 
upper back pain for 2 days with no trauma and full range of 
motion with pain shown.  The assessment was functional 
stress.  He was seen for low back pain in March 1981 while 
playing football and was hit from behind, and had shooting 
low back pain, assessed as muscle strain.  Back pain was also 
reported in September 1981.  In March 1982 he had back pain 
on the left lower back with tenderness to palpation and 
decreased motion and history of injury to the back while 
doing track gunnery exercise.  He was assessed with possible 
muscle injury from lifting barrels full of fuel, rule out 
kidney infection.  Other March 1982 records give a 3 year 
history of back pain and an assessment of possible muscle 
strain.  The history of his lifting 500 gallon barrels was 
reported.  He continued to have pain and positive muscle 
spasm in April 1982.  He was seen in July 1983 for low back 
pain, left sided for 24 hours after he lifted a track block 
and felt a "pop" in his back with onset of pain on the 
left.  He also gave a history of injury in 1979 after falling 
off a truck, diagnosed as contusions.  Examination showed 
tenderness to palpation of the left lumbar region, limited 
motion and difficulty heel toe walking due to pain.  The 
assessment was deferred.  Another July 1983 noted showed 
similar complaints of back pain and findings of rigid lumbar 
muscles, and an assessment of paravertebral muscle spasm.  He 
is noted to have had a fall off a moped in June 1983 with no 
mention of back injury.  An October 1987 periodic examination 
is noted to show his spine to be normal on examination and 
the accompanying report of medical history is negative for 
complaints of recurrent back pain or back pathology.  

Post service records reveal that VA examinations from 
December 1988, July 1989, August 1989 contained no findings 
or complaints pertinent to the Veteran's back.

Likewise VA treatment records from 1990 to 1997 are negative 
for any findings of back problems.  A February 1996 health 
questionnaire is noted to show the Veteran denied a history 
of back pain.  

More recent VA treatment records and VA examination reports 
including a September 2005 VA examination are silent for any 
significant findings or complaints regarding the back.  It is 
not until a January 2007 ambulatory note that the Veteran 
gave a past medical history that now included back pain, 
which he reported existed since service when he fell 
backwards off a tank.  It was located in the low back along 
the spine and had occasional radiation down both legs with 
some numbness and tingling.  Physical examination did not 
include the back but neurological examination revealed that 
his strength was intact at 5/5 throughout and sensation was 
intact.  

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a back disorder.  While the service treatment 
records are significant for multiple episodes of treatment 
for back complaints and injury, the preponderance of the 
evidence reflects that this was acute and transitory and 
resolved without residuals.  Significantly the post service 
medical evidence is noted to be silent for any complaints or 
findings of back problems for many years following service, 
with no mention up until January 2007, roughly 20 years 
later.  While the Veteran in this record gives a history of 
back pain that persisted since service, and while he is 
competent to provide statements as to continuity of symptoms, 
the credibility of this is outweighed by the years worth of 
medical evidence which fails to show any mention of back 
problems.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service-connection claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

In essence, the Board affords the Veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for years 
thereafter.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence showing a lack treatment or complaints of a back 
disorder for nearly 20 years after service.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2009).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)

It follows that there is no basis to award service connection 
for a back disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of arthritis of the back within one year 
after service, the Veteran is not entitled to application of 
the presumptive provisions either. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, there is simply 
not competent, medical evidence or opinion that in any way 
relates his current complaints of back pain to his period of 
active military service.  Boyer v. West, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Absent such evidence of a nexus, service connection is not 
warranted.


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD has been received and the claim is reopened.  To this 
extent, the appeal is granted.

New and material evidence to reopen the Veteran's claim for 
service connection for an eye disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for a back disorder is denied.



REMAND

As noted above, the claims for entitlement to service 
connection for PTSD and an eye disorder were reopened based 
on the submission of new and material evidence.  The Veteran 
has also appealed a denial of an increased rating for his 
service-connected headache disorder.  A review of the 
evidence reflects that a remand is necessary to further 
develop evidence to support a claim for PTSD, as well as 
address the nature and etiology of the claimed eye disorder 
and to ascertain the current level of disability of the 
service-connected headache disability.

In regards to the PTSD claim, as discussed above in the 
decision to reopen this claim, the Veteran has claimed a 
number of stressors, including having been involved in combat 
in covert operations in Nicaragua, and also alleged having 
shot at a terrorist while stationed as a guard in Germany.  
He also has alleged having been in a high speed motor vehicle 
accident in Germany, although the current service records do 
not confirm such incidents.  The available service personnel 
records, including his DD-214 and the record of orders to 
ship off to Panama to participate in Operation Kindle Liberty 
87 do not confirm nor disprove his claimed stressors.  Thus 
additional development is needed to attempt to verify his 
claimed stressors before an examination to address the nature 
and etiology of his claimed PTSD can be performed.  

In regards to the eye disorder, an examination is necessary 
to ascertain whether the current eye complaints are related 
to those shown in service.  In addition, the Board notes that 
the eye symptoms presently appear to be associated with 
headaches and CVA complaints.  While the Veteran has not 
claimed the eye problems as secondary to the headaches, in 
light of the evidence showing such possible association, as 
well in light of his pending claim for service connection for 
CVA residuals secondary to his headache disorder, further 
development should address any association between the 
headaches, CVA residuals and the eye complaints.  

In regards to the claim for entitlement to an increased 
rating for the migraine headaches, as pointed out by the 
Veteran's representative in the September 2009 brief, the 
last VA examination was done in September 2005, more than 4 
years ago, and this examination was by nature an examination 
of the joints, with only cursory mention of the headache 
condition.  The representative has requested that a headache 
disorders examination be done by a specialist in neurology.  
The Veteran has also presented evidence which may suggest 
possible worsening of his symptoms shown in VA records from 
2006.   In light of the foregoing, the Board finds that a VA 
examination be conducted by the appropriate specialist to 
assess the current severity of the migraine condition.  

In view of the foregoing this matter is remanded for the 
following action.

1.  The AOJ should undertake appropriate 
action obtain a complete copy of the 
Veteran's service personnel records from 
any appropriate sources such as the 
National Personnel Records Center (NPRC) 
or other sources deemed appropriate, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2009).  All records 
and/or responses received should be 
associated with the claims file.  The AOJ 
should also request that the appellant 
submit any copies he may have in his 
possession.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, following completion of 
above, the AOJ should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the Veteran's PTSD stressor 
statements and all medical and personnel 
records.  The summary and all associated 
documents, including a copy of this 
remand, all available service records, 
and any written stressor statements 
should then be sent to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, to obtain 
verification of the claimed stressors.  
The JSRRC should be requested to provide 
any information which might corroborate 
any of the Veteran's alleged experiences 
and stressors.  The AMC should ask JSRRC 
to attempt to verify the following 
stressors:

(a) STRESSOR 1  Having been a gate guard 
in Germany where he was in a shoot out 
with terrorists.

(b) STRESSOR 2 Having been in a bad motor 
vehicle accident in Germany when he hit a 
tree driving 115 miles per hour but only 
injured his ankle.  

(c) STRESSOR 3  Having been in combat in 
Nicaragua in 1986 or 1987 during a 
counter insurgency operation.  

3.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the Veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should provide an opinion on 
the following: 

a.  Does the Veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

4.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an eye disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed eye disorder.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic eye disorder? If so, is it at 
least as likely as not that any such 
disorder began in service? The findings 
in the service treatment records showing 
treatment for the eyes should be 
addressed in answering this question.  If 
any eye disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the service-connected headache disorder, 
or by residuals of a cerebrovascular 
accident?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
VA neurological examination to determine 
the nature and extent of his service-
connected tension headaches in accordance 
with the latest AMIE worksheet for rating 
headache disorders.  The claims folder 
must be made available to the examiner in 
conjunction with the evaluation.  Any 
additional testing deemed necessary 
should be performed.

The examiner should obtain from the 
Veteran his detailed clinical history.  
All pertinent neurological pathology 
found on examination to be associated 
with the service-connected tension 
headaches should be noted in the report 
of the evaluation.  In addition, the 
examiner should specifically discuss the 
frequency and severity of the Veteran's 
headache attacks.  Further, the examiner 
should express an opinion as to whether 
the nature and extent of the Veteran's 
tension headaches alone are productive of 
economic inadaptability, and the extent 
of such economic inadaptability, if any.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and further develop the Veteran's claim.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination may result in adverse 
consequences.  38 C.F.R. § 3.655 (2009).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


